Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, line 10, replace the phrase “the fist side” with the phrase –the first side--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Roesinger et al. (US-3212801) fails to disclose that the first side of the mid-linkage is directly pivotably coupled to the top side of the first housing about a base axis so that the first side acts as a pivot and the second side of the mid-linkage is directly pivotably coupled to the draw hook of the draw latch about a hook axis so that the second side acts as a pivot.  The first and second sides of the mid-linkage of Roesinger et al. are indirectly coupled to the top side of the first housing and the draw hook, respectively.  The examiner can find no motivation to modify the device of Roesinger et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 2, Roesinger et al. (US-3212801) fails to disclose that the mid-linkage is monolithic or formed as one-piece.  The springs 30 and 40 of Roesinger et al. function separately and perform actions and operations separately, and therefore, the examiner can find no motivation to modify the springs of Roesinger et al. to be a single spring without destroying the intended structure and operation of the springs.
In regards to claim 11, Roesinger et al. (US-3212801) fails to disclose that the first side of the mid-linkage is directly pivotably coupled to the top side of the first housing about a base axis and the second side of the mid-linkage is directly pivotably coupled to the draw hook of the draw latch about a hook axis.  The first and second sides of the mid-linkage of Roesinger et al. are indirectly coupled to the top side of the first housing and the draw hook, respectively.  The examiner can find no motivation to modify the device of Roesinger et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 21, 2021